                  Case 3:21-mj-04068-CDB Document 6 Filed 03/05/21 Page 1 of 1


AO 94 (Rev. 01/09) Commitment lo Another District

                                                                                                                        II
                                     UNITED STATES DISTRICT COURT                                                       I
                                                               for the                                              -1
                                                                                                                        I

                                                         Distric't of Arizona                                       .
                                                                                                                   pjfisi4  ., ..
                                                                                                                      [''• '".•j

                                                                                                                        I
                United States of America                        )
                               v.                               )
                                                                )      Case No.     21-4068~MJ-PCT-CDB
                 Jeffrey Alan Siegmeister                       )
                                                                )           Charging District's
                           Defendant                            )           Case No.    3:21-CR-16-MMH-JBT

                                            COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the _M_id_d_le_ _ _ _ _ District of_F_lo_ri_da_ _ _ _ _ __
Tl)~ defendant may need an interpreter for this language:

         The defendant:         0 will retain an attorney.
                                rA is requesting court-appointed counsel.
         The defendant remains in custody after the initial appearance.
         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another oftic~r
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify thb United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may bb
promptly scheduled. ,The clerk of this district must promptly transmit the papers and any 'bail to the ·charging diJtrict.
                                                    .                                                                        .


Date:


                                                                             Camille Bibles, US Magistrate Judge
                                                                                     Printed name and title
